Case 18-00284-5-SWH           Doc 673 Filed 10/11/18 Entered 10/11/18 15:20:05            Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                WILMINGTON DIVISION

  IN RE:

  WAYNE BAILEY, INC.,                                        CASE NO. 18-00284-SWH
                                                                   Chapter 11
                 Debtor

                                      NOTICE OF APPEAL


         Creditor Scott Farms, Inc. (“Scott Farms”), by and through its undersigned counsel,

  pursuant to 28 U.S.C. § 158(a) and Rules 8002 and 8003 of the Federal Rules of Bankruptcy

  Procedure, appeals to the United States District Court for the Eastern District of North Carolina

  from the Order of the United States Bankruptcy Court Allowing Objection to PACA Claim of

  Scott Farms, Inc., entered in this proceeding on September 28, 2018 (the “Order”). [Docket No.

  650]. The following information is provided to conform with Official Form 17A, and the Order

  is attached as Exhibit A.

  Part 1: Identify the appellant

         1. Name(s) of appellant: Scott Farms, Inc.
         2. Position of appellant(s) in the adversary proceeding or bankruptcy case that is the
         subject of this appeal: Scott Farms is a creditor in the bankruptcy case.


  Part 2: Identify the subject of this appeal

         1. Describe the judgment, order, or decree appealed from: Order Allowing Objection to
         PACA Claim of Scott Farms, Inc.
         2. State the date on which the judgment, order, or decree was entered: September 28,
         2018 [Docket No. 650]

  Part 3: Identify the other parties to the appeal

  List the names of all parties to the judgment, order, or decree appealed from
  and the names, addresses, and telephone numbers of their attorneys (attach
  additional pages if necessary):
Case 18-00284-5-SWH         Doc 673 Filed 10/11/18 Entered 10/11/18 15:20:05            Page 2 of 3



  Debtor-Appellee Wayne Bailey, Inc.                  Creditor-Appellant Scott Farms, Inc.
  Laurie B. Biggs                                     Brian D. Darer
  Stubbs & Perdue, PA                                 Catherine G. Clodfelter
  9208 Falls of Neuse Road, Suite 201                 Parker, Poe, Adams & Bernstein LLP
  Raleigh, NC 27615                                   301 Fayetteville St., Suite 1400
  919 870-6258                                        Raleigh, NC 27601
  Fax : 919 870-6259                                  Telephone: (919) 828-0564
  Email: efile@stubbsperdue.com                       Facsimile: (919) 834-4564
  Attorney for Debtor                                 catherineclodfelter@parkerpoe.com
                                                      briandarer@parkerpoe.com
  Gregory B Crampton                                  Attorneys for Scott Farms, Inc.
  Nicholls & Crampton, P.A.
  P. O. Box 18237
  Raleigh, NC 27619
  919 781-1311
  Fax : 919 782-0465
  Email: gcrampton@nichollscrampton.com
  Special PACA Counsel

  Interested Parties
  Marjorie K. Lynch
  Brian C. Behr
  Bankruptcy Administrator’s Office
  434 Fayetteville Street, Suite 640
  Raleigh, NC 27601
  (919)856-4886
  Fax: (919) 856-4692
  brian_behr@nceba.uscourts.gov

  Part 4: Optional election to have appeal heard by District Court (applicable only in
  certain districts)

  This appeal will be to the District Court.

  Part 5 Sign Below:

     Respectfully submitted this 11th day of October, 2018.

                                        /s/ Catherine G. Clodfelter
                                        Catherine G. Clodfelter, N.C. State No. 47653
                                        Brian D. Darer, N.C. State No. 25383
                                        Parker Poe Adams & Bernstein LLP
                                        301 Fayetteville Street, Suite 1400
                                        Raleigh, North Carolina 27601
                                        Telephone: (919) 828-0564
                                        Facsimile: (919) 834-4564
                                        catherineclodfelter@parkerpoe.com
                                        briandarer@parkerpoe.com
                                        Attorneys for Scott Farms, Inc.

                                                  2
Case 18-00284-5-SWH        Doc 673 Filed 10/11/18 Entered 10/11/18 15:20:05             Page 3 of 3



                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                               WILMINGTON DIVISION

  IN RE:

  WAYNE BAILEY, INC.,                                       CASE NO. 18-00284-SWH
                                                                  Chapter 11
                Debtor

                                 CERTIFICATE OF SERVICE

         I hereby certify that the foregoing Notice of Appeal and its exhibit were filed using the
  Court’s CM/ECF system which will automatically send notice of the same addressed as follows:

                                         Laurie B. Biggs
                                      Stubbs & Perdue, PA
                               9208 Falls of Neuse Road, Suite 201
                                       Raleigh, NC 27615
                                 Email: efile@stubbsperdue.com
                                       Attorney for Debtor

                                       Gregory B Crampton
                                    Nicholls & Crampton, P.A.
                                         P. O. Box 18237
                                        Raleigh, NC 27619
                             Email: gcrampton@nichollscrampton.com
                                      Special PACA Counsel

                                        Marjorie K. Lynch
                                           Brian C. Behr
                                 Bankruptcy Administrator’s Office
                                  434 Fayetteville Street, Suite 640
                                        Raleigh, NC 27601
                                  brian_behr@nceba.uscourts.gov

         This the 11th day of October, 2018.
                                               /s/ Catherine G. Clodfelter
                                               Catherine G. Clodfelter, N.C. State No. 47653
                                               Parker Poe Adams & Bernstein LLP
                                               301 Fayetteville Street, Suite 1400
                                               Raleigh, North Carolina 27601
                                               Telephone: (919) 828-0564
                                               Facsimile: (919) 834-4564
                                               catherineclodfelter@parkerpoe.com
                                               Attorneys for Scott Farms, Inc.




                                                  3
